[DO NOT PUBLISH]


            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________                   FILED
                                                       U.S. COURT OF APPEALS
                             No. 08-15064                ELEVENTH CIRCUIT
                                                             APRIL 29, 2009
                         Non-Argument Calendar
                                                          THOMAS K. KAHN
                       ________________________
                                                                CLERK

                   D. C. Docket No. 06-20494-CR-MGC

UNITED STATES OF AMERICA,


                                                               Plaintiff-Appellee,

                                  versus

ORLANDO MALDONADO,

                                                         Defendant-Appellant.


                       ________________________

                Appeal from the United States District Court
                    for the Southern District of Florida
                      _________________________

                              (April 29, 2009)

Before CARNES, WILSON and KRAVITCH, Circuit Judges.

PER CURIAM:
      David J. Joffe, appointed counsel for Orlando Maldonado in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v.California, 386 U.S. 738, 87 S. Ct.
1396, 18 L. Ed. 2d 493 (1967). Because independent examination of the entire

record reveals no arguable issues of merit, counsel’s motion to withdraw is

GRANTED, and Maldonado’s conviction and sentence are AFFIRMED.




                                          2